      Case 4:19-cv-03487 Document 141 Filed on 06/23/21 in TXSD Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 ROBERT GANDY                                       §
 Plaintiff,                                         §
                                                    §      CIVIL ACTION NO. 4:19-cv-03487
 V.                                                 §
                                                    §
 HARRIS COUNTY, et al.,                             §
 Defendant.                                         §
                                                    §
                                                    §


                     DEFENDANT HARRIS COUNTY’S MOTION FOR
                         JUDGMENT AS A MATTER OF LAW

       Comes now Defendant Harris County and moves this Court for Judgment as a Matter of

Law in favor of Defendant Harris County. Defendant would respectfully show the Court as

follows:

                              PROCEDURAL BACKGROUND

       1.     The matter above was called to Order and trial commenced on Monday, June 21,

2021 at 1:30 p.m.

       2.     Plaintiff Robert Gandy subsequently began his case-in-chief and presentation of

evidence, including calling Stephen Baldassano, Harris County District Attorney Kim Ogg, and

himself as witnesses.

       3.     Plaintiff Gandy rested his case before the jury on Wednesday, June 23, 2021.

       4.     Defendant Harris County now moves this Court for Judgment as a Matter of Law.

                    MOTION FOR JUDGMENT AS A MATTER OF LAW

       This is a 42 U.S.C. §1983 civil rights lawsuit brought by Plaintiff Robert Gandy (“Plaintiff”

or “Gandy”) alleging that the Defendant violated his 5th and 14th Amendment rights by depriving


                                                1
     Case 4:19-cv-03487 Document 141 Filed on 06/23/21 in TXSD Page 2 of 9




him of a fair trial in 1990, resulting in his conviction and 15-year imprisonment for aggravated

robbery. Gandy’s conviction was overturned in 2019 by the Texas Court of Criminal Appeals on

the basis of newly discovered scientific evidence.

        Plaintiff alleges the trial prosecutor, Stephen Baldassano, committed three instances of

misconduct in the course of his trial: that he withheld a statement by co-defendant Richard,

withheld a plea agreement by co-defendant Richard, and used false scientific testimony to secure

Gandy’s conviction. Plaintiff further alleges that Harris County had a pattern and practice of

committing Brady violations such as the ones alleged against Baldassano, and that District

Attorney John Holmes (as the final policy maker for the Harris County District Attorney’s Office

in 1990) was deliberately indifferent to such unlawful pattern and practice.

                               LEGAL STANDARD AT ISSUE

        To impose §1983 liability on Harris County, Plaintiff must prove an underlying

constitutional violation plus three additional elements: (1) a policymaker; (2) an official policy;

and (3) that the policy was the “moving force” behind the constitutional violation. Pena v. City of

Rio Grande City, 879 F.3d 613, 621 (5th Cir. 2018); see also Monell v. New York City Dept. of

Social Services, 436 U.S. 658, 694 (1978). Liability must rest on an official policy, meaning the

policy of the government, and not the policy of an individual official. Bennett v. City of Slidell,

728 F.2d 762, 769 (5th Cir. 1984). “[A]ctions of officers or employees of the [government] do not

render the [government] liable under §1983 unless they execute official policy.” Piotrowski v.

City of Houston, 237 F.3d 567, 579 (5th Cir. 2001) “Consequently, the unconstitutional conduct

must be directly attributable to the [government] through some sort of official action or

imprimatur, isolated unconstitutional actions by employees [of the government] will almost never

trigger liability.” Id.


                                                2
     Case 4:19-cv-03487 Document 141 Filed on 06/23/21 in TXSD Page 3 of 9




       For Harris County to be liable based on an official county policy, Plaintiff “must show,

among other things, either (1) that the policy itself violated federal law or authorized or directed

the deprivation of federal rights or (2) that the policy was adopted or maintained by [government]

policymakers ‘with deliberate indifference as to its known or obvious consequents…’” Johnson v.

Deep E. Tex. Reg’l Narcotics Trafficking Task Force, 379 F.3d 293, 309 (5th Cir. 2004). “For an

official to act with deliberate indifference, the official must both be aware of the facts from which

the inference could be drawn that a substantial risk of serious harm exists, and he must also draw

the inference.” Estate of Davis ex rel. McCully v. City of North Richland Hills, 406 F.3d 375, 381

(5th Cir. 2005) (emphasis added). Deliberate indifference is more than mere negligence; it is an

intentional choice consciously and maliciously made by the municipality’s policymakers. Conner

v. Travis County, 209 F.3d 794, 796-797 (5th Cir. 2000). “A showing of simple or even heightened

negligence will not suffice.” Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 407

(1997). Rather, it “must amount to an intentional choice, not merely an unintentionally negligent

oversight.” James v. Harris Cty., 577 F.3d 612, 617-618 (5th Cir. 2009).

       If a plaintiff adduces evidence of an official policy promulgated with deliberate

indifference, then the plaintiff must prove that the government’s official policy was the “moving

force” and actual cause of the deprivation of constitutional rights. See Piotrowski, 237 F.3d at 578.

“The allegations of [an official county] policy and its relationship to the underlying constitutional

violation cannot be conclusory but must contain specific facts.” Prince v. Curry, 2010 WL

1062611 at *3 (N.D. Tex. 2010); Ratliff v. Aransas Cty., 948 F.3d 281, 285 (5th Cir., 2020) (must

do more than describe the incident that gave rise to an injury). A “but for” connection to the

deprivation of rights is not sufficient to satisfy the causation element. See, e.g. Valle v. City of




                                                 3
     Case 4:19-cv-03487 Document 141 Filed on 06/23/21 in TXSD Page 4 of 9




Houston, 613 F.3d 536, 546 (5th Cir. 2010) (“…causation must be more than a mere ‘but for’

coupling between cause and effect).

       Thus, to recover against Harris County under Section 1983, Plaintiff must first prove a

direct causal link between the governmental policy and/or custom at issue and the alleged

constitutional deprivation; he then must establish that Harris County consciously enacted a policy

reflecting ‘deliberate indifference’ to the constitutional rights of its citizens. See Snyder v.

Trepagnier, 142 F.3d 791, 795-96 (5th Circ. 1998), cert. dism’d, 526 U.S. 1083 (1993)(citing City

of Canton v. Harris, 489 U.S. 378, 109 S.Ct. 1197, 1205 (1989); Hare v. City of Corinth, Miss.,

74 F.3d 633, 649 n. 4 (5th Cir. 1996). Deliberate indifference, the degree of culpability required to

hold Harris County liable, is a stringent standard of fault, requiring proof that a governmental actor

disregarded a known or obvious consequence of his action.” See Brown, 117 S. Ct. at 1391;

Piotrowski v. City of Houston, 237 F. 3d 567, 578 (5th Cir. 2001) (also describing the standard for

facially innocuous policies as stringent).

                         NO EVIDENCE ESTABLISHED AT TRIAL

A. No Brady Violations in the Aggravated Robbery Trial.

       Plaintiff originally alleged that the prosecutor in this case intentionally withheld an

exculpatory witness statement, as well as allowing his co-defendant Clayvell Richard (“Richard”)

to testify falsely on the existence of his plea agreement. Plaintiff believes that Brady material was

withheld at the aggravated robbery trial, despite overwhelming evidence to the contrary. There

was no evidence presented that any Brady violations occurred in the 1990 trial.

       Plaintiff alleged in his opening statement that the prosecutor suppressed a witness

statement in which Richard recanted his prior testimony on Gandy’s knowledge and involvement




                                                  4
     Case 4:19-cv-03487 Document 141 Filed on 06/23/21 in TXSD Page 5 of 9




with the crime. However, Plaintiff presented no testimony whatsoever on this allegedly withheld

statement from either the prosecutor or his own testimony.

       Plaintiff also alleged that the prosecutor suppressed evidence of Richard’s plea agreement

in exchange for his testimony. While Baldassano conceded that Richard testified falsely when he

denied having a plea agreement, he further testified that he continuously questioned Richard in an

attempt to elicit the truthful testimony on the plea deal, and that the plea information was fully

disclosed to the jury under cross examination. In fact, Gandy’s criminal defense counsel began his

cross examination of Richard by asking him if he had a deal to testify, to which Richard

immediately fully admitted in front of the jury. Baldassano further testified that there were a

number of safeguards in place to ensure Richard’s testimony on his plea deal was properly

disclosed before both the judge and the jury, and that it was in fact disclosed. As the plea deal with

Richard was fully before the jury, Plaintiff cannot prove a Brady violation, much less a

constitutional injury from the brief time that the jury was unaware of Richard’s plea.

       Plaintiff offered no testimony or evidence to contradict Baldassano’s assertion that the

method used to cure the matter was improper at the time of prosecution in 1990. In fact, the law

at the time of Gandy’s trial stated “[i]f a defendant successfully elicits all aspects of the plea

agreement during the witnesses’ cross-examination, however, any error in nondisclosure is

harmless and not likely to affect the judgment of the jury.” U.S. v. Leslie 759 F2.d 366, 377 (5th

Cir. 1985) citing U.S. v. Decker 543 F.2d 1102 (5th Cir. 1976)(“[I]n view of the fact that Oddo’s

agreement was fully disclosed to the jury and the subject of extensive cross examination, any error

would in our opinion be harmless.”).

       There is no evidence of any Brady violations in the aggravated robbery trial. To date, there

has never been a determination or any adjudication by a jury or Court that Brady violations


                                                  5
     Case 4:19-cv-03487 Document 141 Filed on 06/23/21 in TXSD Page 6 of 9




occurred during the trial. Additionally, even assuming arguendo that Plaintiff has established that

Baldassano’s conduct constituted a Brady violation in Gandy’s 1990 criminal trial, no evidence

was presented of any Brady violations that occurred outside of this case. Plaintiff has provided no

evidence of a pattern and practice of Brady violations to which the Holmes administration was

deliberately indifferent.

B. No Evidence of Pattern and Practice of Junk Science by Harris County

       Additionally, Plaintiff has provided no evidence of a pattern and practice of Harris County

under policymaker John Holmes to use “junk science” testimony to secure convictions. The

evidence presented at trial indicated that the FBI, who provided the expertise on CBLA, did not

even become aware of a problem with it until they entered into an agreement with the National

Research Council (“NRC”) of the National Academy of Science to individually evaluate the

scientific basis of CBLA in 2002. The NRC’s report found that the science behind CBLA

testimony was sound, but noted that problems arose in the interpretation of this science in

testimony. In his affidavit, Dr. LeBeau noted that “the FBI still believes that there was a scientific

foundation for the CBLA examination[,]” but “the question as to the significance that juries

assigned to this evidence seemed to outweigh the value of the examination.”

       The only testimony presented at trial on the use of “junk science” by the District Attorney’s

Office was that Baldassano had never used Comparative Bullet Lead Analysis (“CBLA”)

testimony before this case, and never used it again after this case. Plaintiff has not provided

evidence that CBLA was used by Harris County in any other prosecution or should have been

aware that CBLA testimony would be discontinued by the FBI in 2005. Indeed, at the time of

Gandy’s prosecution, CBLA was uncontroversial, as evidenced by Riley’s testimony at trial that

he had testified previously over 400 times and Gandy’s counsel’s declination to attempt to exclude


                                                  6
     Case 4:19-cv-03487 Document 141 Filed on 06/23/21 in TXSD Page 7 of 9




Riley’s testimony. Further, the only other “junk science” case presented at trial that was prosecuted

under the contemporaneous administration—Sonnier—was reversed because of DNA evidence,

not CBLA testimony. Plaintiff has provided no evidence that Harris County had a pattern and

practice of eliciting junk science testimony to secure convictions.

C. Deliberate Indifference Was Not Proven

       Plaintiff has failed to provide a single witness to establish the deliberate indifference of the

Holmes administration to either prolific Brady violations or the use of “junk science” testimony

to secure convictions. There was no evidence presented that John Holmes was deliberately

indifferent with respect to the constitutional rights of criminal defendants. The evidence showed

that he demanded and expected each of his prosecutors to follow the requirements of Brady. Not

a single witness testified to the contrary. Not a single witness testified that it was Mr. Holmes’

philosophy or policy to suppress exculpatory information, or to “win at all costs,” including

violating Brady or the use of “junk science” testimony. The only witness who opined on this

question—District Attorney Kim Ogg—testified to the opposite.

       In fact, Ms. Ogg testified that it was the policy of the Holmes administration to disclose

exculpatory evidence in line with Brady, and that any failure to adhere to this policy would result

in both termination and prosecution. If Plaintiff has established that any such violation occurred

during the criminal prosecution of Gandy, the testimony established it would have been contrary

to the policies of the Holmes administration, not part of a custom, pattern, or practice of the office.

       Furthermore, there was no evidence presented at trial that in 1990 there was any evidence

which placed Mr. Holmes on notice that his prosecutors were not complying with the requirements

of Brady. To satisfy the deliberate indifference prong, a plaintiff usually must demonstrate a

pattern of violations. Proof of more than a single instance of the violation is normally required


                                                  7
     Case 4:19-cv-03487 Document 141 Filed on 06/23/21 in TXSD Page 8 of 9




before such violation constitutes deliberate indifference. Rios v. City of Del Rio, Tex., 444 F.3d

417, 427 (5th Cir. 2006); Estate of Davis ex rel. McCully v. City of North Richland Hills, 406 F.3d

375, 381-383 (5th Cir.2005); Johnson v. Deep East Texas Regional Narcotics, 379 F.3d 293, 309

(5th Cir.2004); Burge v. St. Tammany Parish, 336 F.3d 363, 370 (5th Cir.2003); Cousin v.

Small, 325 F.3d 627, 637 (5th Cir. 2003); Thompson v. Upshur County, TX, 245 F.3d 447, 459

(5th Cir.2001); Roberts v. City of Shreveport, 397 F.3d 287, 292 (5th Cir.2005).

                                        CONCLUSION

       Defendant Harris County is entitled to judgment as a matter of law, because Plaintiff

presented no evidence that the requisite policy maker was deliberately indifferent to habitual

unconstitutional conduct by his subordinates, that there existed a pattern and practice of such

conduct, or even that the prosecutor in this case committed a single act of misconduct.

       Defendant Harris County respectfully requests that this Court grant its Motion for

Judgment as a Matter of Law, and for any other relief as deemed necessary.

                                             Respectfully submitted,


OF COUNSEL:                              By: /s/ Miryea Ayala
CHRISTIAN D. MENEFEE                         MIRYEA AYALA
Texas Bar No. 24088049                       Assistant County Attorney
Harris County Attorney                       Texas State Bar No. 24105451
                                             Federal Bar No. 3350708
                                            1019 Congress, 15th Floor
                                             Houston, Texas 77002
                                            Telephone: (713) 274-5155
                                            miryea.ayala@cao.hctx.net


                                             /s/ Stan Clark
                                             STAN CLARK
                                             Assistant County Attorney
                                             Texas State Bar No. 24062666
                                             Federal Bar No. 3121992
                                             1019 Congress, 15th Floor
                                             Houston, Texas 77002

                                                8
     Case 4:19-cv-03487 Document 141 Filed on 06/23/21 in TXSD Page 9 of 9




                                            Telephone: (713) 274-5117
                                            stan.clark@cao.hctx.net

                                            ATTORNEYS FOR DEFENDANT
                                            HARRIS COUNTY




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 23, 2021, a true and correct copy of the foregoing document
was served pursuant to Federal Rules of Civil Procedure to:

 Marcellous S. McZeal
 Dwight E. Jefferson
 700 Louisiana Street, 48th Floor
 Houston, Texas 77002
 mmczeal@grealishmczeal.com

 Keith Edward Wyatt
 Assistant U.S. Attorney
 United States Attorney’s Office
 1000 Louisiana Street, Suite 2300
 Houston, Texas 77002
 Keith.Wyatt@usdoj.gov



                                            /s/ Miryea Ayala
                                            MIRYEA AYALA
                                            Assistant County Attorney




                                               9
